      Case 1:21-cv-00073-KWR-SCY Document 63 Filed 08/20/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                 _______________________


ROBERT P. GUTIERREZ,

               Plaintiff,

       v.                                                       Case No. 1:21-cv-00073-KWR-SCY

UNI TRANS, LLC, and,
OTABEK SAYDIEV,

               Defendants.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court upon Plaintiff’s Motion for Leave to Amend

Complaint (Doc. 29). Having reviewed the parties’ papers and the applicable law, the Court finds

that the motion is well taken in part, and therefore GRANTED IN PART and DENIED IN PART.

Plaintiff seeks leave to amend his complaint to join additional parties. The Court will allow

Plaintiff to amend to add the additional corporate defendants. However, the Court will deny

Plaintiff’s proposed amendment as to the individual corporate officers or shareholders.

                                         BACKGROUND

       This diversity case is a personal injury action resulting from a traffic collision. Plaintiff’s

vehicle was stopped in traffic on I-40 eastbound. A tractor-trailer allegedly driven by Defendant

Otabek Saydiev crashed into the back of the Plaintiff’s vehicle causing him severe, permanent

injuries and killing his son. Doc. 1-1, ⁋⁋ 12-14. Defendant Saydiev allegedly fell asleep while

driving the tractor-trailer and took no evasive action nor slowed his vehicle at all before colliding

with the Plaintiff’s vehicle. Doc. 1-1 ⁋ 12. At the time of the first complaint, the plaintiff believed
      Case 1:21-cv-00073-KWR-SCY Document 63 Filed 08/20/21 Page 2 of 8




that the driver was under the sole employ of Defendant Uni Trans, L.L.C., a commercial motor

carrier based out of the District of Ohio. Doc. 1-1, ⁋ 2, 5. In his first Complaint, the Plaintiff

advanced Negligence and Negligence per se. The original complaint was filed on January 7, 2021.

       Plaintiff now seeks leave of court to amend his Complaint to include several other

defendants including new corporations associated with Uni Trans, L.L.C. and some of its corporate

officers or owners. Doc. 29; First Am. Compl. for Personal Injuries and Money Damages (Doc.

29-1), ⁋⁋ 2-4. In his proposed First Amended Complaint, the Plaintiff seeks to include the

following new defendants:

          1. Mirrakhmat Muminov – An individual. Part-owner of Uni Trans, L.L.C.
          2. Jahongir Gaybullaev – An individual. Part-owner of Uni Trans, L.L.C.
          3. Aye Aye Mar – An individual. Jahongir Gaybullaev’s wife and owner of Unitrans,
             L.L.C.
          4. Unitrans, L.L.C. – A new company created after the accident by Ms. Mar.
          5. UNTJ Logistics, L.L.C. – A new company created after the accident by Mr.
             Muminov and Mr. Gaybullaev. Doc. 38-1 ¶ 2.
          6. CEVA Logistics, U.S. – A Houston-based partner company of Uni Trans, L.L.C.
          7. Shamrock Trading Corp. – A Kansas-based partner company of Uni Trans, L.L.C.


       The Plaintiff alleges that the individuals shown above created both Unitrans, L.L.C. and

UNTJ Logistics, L.L.C. as “sham corporations” to conceal their assets. Doc. 38-1 ⁋ 2. He seeks

to include the individuals as Defendants on the grounds that they are working as “alter egos” of

the several companies they own and have therefore disregarded any corporate protections they

may have had. See Doc. 38-1 ⁋ 2. The Plaintiff seeks to add the other corporations (CEVA and

Shamrock) for their previously unknown relationship with Uni Trans, L.L.C. that allegedly

enabled the accident to occur. Doc. 38-1. ⁋⁋ 3-4.

       Defendant Uni Trans, L.L.C., challenges the FAC only in regard to the addition the

individual defendants. Doc. 34 at 2. There is no objection to including the proposed corporate

defendants, Unitrans, L.L.C., UNTJ Logistics, CEVA, and Shamrock. See Doc. 34.

                                                2
      Case 1:21-cv-00073-KWR-SCY Document 63 Filed 08/20/21 Page 3 of 8




                                       LEGAL STANDARD

       Rule 15 allows a party to amend its pleading once as a matter of course in limited

circumstances. Fed. R. Civ. P. 15(a)(1). Otherwise, a party may only amend its pleading with

“opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Rule 15 directs

that leave shall be freely given “when justice so requires.” Id. “The purpose of the Rule is to

provide litigants ‘the maximum opportunity for each claim to be decided on its merits rather than

on procedural niceties.’” Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006)

(quoting Hardin v. Manitowoc-Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982)). A court may

deny a motion for leave to amend where there has been “undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment, etc. . . .” Id. (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

       The most important factor in deciding a motion to amend the pleadings is “whether the

amendment would prejudice the nonmoving party.” Minter v. Prime Equip. Co., 451 F.3d 1196,

1207 (10th Cir. 2006); cf. Bylin, 568 F.3d at 1229 (“Rule 15 was designed to facilitate the

amendment of pleadings except where prejudice to the opposing party would result.” (alteration,

quotation marks, and citation omitted)). “Courts typically find prejudice only when the amendment

unfairly affects the defendants in terms of preparing their defense to the amendment.” Minter, 451

F.3d at 1208 (quotation marks and citation omitted). “Most often, this occurs when the amended

claims arise out of a subject matter different from what was set forth in the complaint and raise

significant new factual issues.” Id.

                                         DISCUSSION
       Plaintiff seeks to add several individual defendants who allegedly own Defendant Uni

Trans, LLC, and several corporate Defendants which Plaintiff alleges are alter egos of Uni Trans,

                                                3
      Case 1:21-cv-00073-KWR-SCY Document 63 Filed 08/20/21 Page 4 of 8




LLC. Plaintiff does not seek to add claims but alleges that these defendants are also liable for the

alleged negligent actions in this case. Defendants object to the inclusion of the individual

defendants but did not address whether the amendments should be allowed as to the corporate

defendants. The Court will deny the amendment as to the proposed individual defendants but

allow amendment as to the proposed corporate defendants.

I.     There was no undue delay, dilatory motive, undue prejudice, or bad faith.

       The Court finds that there was no undue delay, dilatory motive, undue prejudice, or bad

faith. Initially, the motion to amend to add parties was timely and within the deadline set by the

Court’s scheduling order. See Doc. 16 at 2. Plaintiff sought to add parties after it discovered

through discovery and investigation the complicated relationship between the parties. Plaintiff

asserts that it did not know all the facts, as it was required to first sift through various financial

records to figure out the relationship of the defendants. At the time the motion was filed, discovery

was pending, dispositive motions had not been filed, and trial has not yet been scheduled. The

Court finds there was no undue delay or dilatory motive.

       The Court also finds there is no undue prejudice to the defendants. Courts typically find

undue prejudice where the amendment would unfairly affect the defendants in terms of preparing

their defense to the amendment. Minter v. Prime Equip. Co., 451 F.3d 1196, 1208 (10th Cir. 2006).

Here, the addition of the parties will not cause the defendants undue prejudice in preparing for

their case. Counts were not added and the claims against the additional defendants arise out of the

same subject matter. At issue is whether these additional defendants are also liable for the alleged

negligence.

       Moreover, nothing in the record indicates that Plaintiff acted in bad faith.

II.    Allowing amendment for individual shareholders or corporate officers would be
       futile.

                                                  4
      Case 1:21-cv-00073-KWR-SCY Document 63 Filed 08/20/21 Page 5 of 8




       The Court believes that amendment to add the individual corporate officers or shareholders

as defendants would be futile because Plaintiff has failed to state a plausible claim against them.

See Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007) (“A proposed amendment is futile

if the complaint, as amended, would subject to dismissal.” (quotation marks and citation omitted)).

Plaintiff does not allege with sufficient facts how the individual corporate shareholders or officers

would be liable for the actions of Defendant Uni Trans, LLC in this case.

       Plaintiff believes that the individual corporate officers or shareholders may be transferring

financial assets to avoid a possible judgment. However, Plaintiff does not bring a fraudulent

transfer action, or allege facts to support specific badges of fraud under the fraudulent transfer act.

See NMSA § 56-10-19(A) (“A transfer made or obligation incurred by a debtor is fraudulent as to

a creditor whose claim arose before the transfer was made or the obligation was incurred if the

debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value

in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor

became insolvent as a result of the transfer or obligation.”).

       Moreover, Plaintiff has not alleged sufficient facts to pierce the corporate veil to render the

individual corporate officers liable for the actions of Defendant Uni Trans, LLC. Generally,

individuals cannot be held liable for a corporation’s debts. Morrissey v. Krystopowicz, 2016-

NMCA-011, 365 P.3d 20. However, this corporate veil may be pierced. Id. In New Mexico, three

elements are required to “pierce the corporate veil.” Morrissey v. Krystopowicz, 2016-NMCA-011,

⁋ 13, 365 P.3d 20. First, it must be proven that the company is not being used for valid purposes

and goals but is under the domination and control for the purposes of a private party. Id. (quoting

Scott v. AZL Res., Inc., 1988–NMSC–028, ¶ 7, 107 N.M. 118, 753 P.2d 897). Second, there must

be some “form of moral culpability attributable to the [shareholder], such as use of the subsidiary

                                                  5
       Case 1:21-cv-00073-KWR-SCY Document 63 Filed 08/20/21 Page 6 of 8




to perpetrate a fraud.” Morrissey, 2016-NMCA-011, ⁋ 13 (internal citation omitted). Third, the

court must find that there is “some reasonable relationship between the injury suffered by the

plaintiff and the actions of the defendant.”        Id. (internal citation omitted). Plaintiff     must

demonstrate some knowing or cooperative effort between the related parties that resulted in the

injury to the Plaintiff, even if the individual’s control did not directly cause such injury. Id. Lastly,

the burden of proof is on the party seeking to impose individual liability on a shareholder or

demonstrate sufficient grounds to “pierce the corporate veil.”

        Here, Plaintiff has not alleged sufficient facts to plausibly pierce the corporate veil and

hold the individual defendants liable for the actions of Defendant Uni Trans, LLC.            As to the

second element, Plaintiff must show there is some form of moral culpability attributable to the

owners, such as fraud. Plaintiff does not allege fraud with specificity. The mere formation of

other corporations is not sufficient to plead a plausible claim of fraud. As to the third element,

Plaintiff has not alleged how the individual corporate officers or shareholders are liable for the

actions of Defendant Uni Trans, LLC. They have not plausibly alleged with specific factual

allegations a reasonable relationship between the injury suffered by Plaintiff and the actions of the

proposed individual defendants.

        Plaintiff does not allege any other theory under which the individual shareholders or

corporate officers may be held liable for the actions of Defendant Uni Trans, LLC.

        Therefore, the Court concludes that amendment to add the proposed individual defendants

would be futile.

III.    Plaintiff’s Motion to Amend include the proposed corporate defendants is granted.

        Plaintiff proposes to add several corporate defendants, which he asserts are alter egos of

Defendant Uni Trans, LLC, including UNTJC Logistics, L.L.C and UniTrans, LLC. Plaintiff



                                                   6
      Case 1:21-cv-00073-KWR-SCY Document 63 Filed 08/20/21 Page 7 of 8




alleges that shortly after the accident several individuals who own Uni Trans, LLC formed other

companies to conceal assets. Plaintiff alleges that Defendant CEVA Logistics and Defendant Uni

Trans jointly agreed to the transport of the load which Defendant Sadyeiv was carrying at the time

the accident occurred. Defendants did not address the corporate defendants, and therefore does

not appear to oppose the joining of the corporate defendants.

       As noted above, the record does not reflect that Defendants would be unduly prejudiced by

the addition of the corporate defendants.

       Moreover, the Court will not do a sua sponte futility analysis without an objection to

amendment by a defendant. “[I]t is within the court's discretion to decline to engage in a futility

analysis in the context of a motion to amend if the court determines the futility arguments would

be more properly addressed in dispositive motions.” Simple Prod. Corp. v. Chia-Ling Huang, No.

219CV00317DBBDAO, 2021 WL 2210308, at *4 (D. Utah June 1, 2021), citing See Lambe v.

Sundance Mt. Resort, No. 2:17-cv-00011, 2018 WL 4558413, 2018 U.S. Dist. LEXIS 162268 (D.

Utah Sept. 21, 2018) (unpublished) (declining to engage in a futility analysis where “the viability

of [the new] claim is more appropriately addressed in the context of a dispositive motion as

opposed to a motion for amendment”); Stender v. Cardwell, No. 07-cv-02503, 2011 WL 1235414,

2011 U.S. Dist. LEXIS 38502, at *10–11 (D. Colo. Apr. 1, 2011) (unpublished) (employing this

approach).

       Therefore, the motion to amend is granted as to the corporate defendants.

                                        CONCLUSION

       Defendants did not object to the proposed amendments adding the additional corporate

defendants. Defendants have failed to show that they will be unduly prejudiced by allowing

Plaintiff to join the corporate defendants, or that addition of the corporate Defendants would be



                                                7
      Case 1:21-cv-00073-KWR-SCY Document 63 Filed 08/20/21 Page 8 of 8




futile. Therefore, Plaintiff will be allowed to file an amended complaint joining the proposed

corporate defendants. However, the Court denies Plaintiff’s motion to amend the complaint to add

the proposed individual defendants who are alleged shareholders or officers of Defendant Uni

Trans, LLC.

       IT IS SO ORDERED.



                                                   __________________________________
                                                   KEA W. RIGGS
                                                   UNITED STATES DISTRICT JUDGE




                                               8
